United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 22-1024
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

               Dmontrey Rayshawn Redmond, also known as Leafo

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                               Submitted: June 8, 2022
                                Filed: June 13, 2022
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Dmontrey Redmond received a 120-month prison sentence after he pleaded
guilty to being a felon in possession of a firearm. See 18 U.S.C. § 922(g)(1). In an
Anders brief, Redmond’s counsel suggests that the sentence is substantively
unreasonable. See Anders v. California, 386 U.S. 738 (1967). A pro se supplemental
brief claims that trial counsel was ineffective.
       We conclude that the sentence is reasonable. The record establishes that the
district court 1 sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc). The ineffective-assistance-of-counsel claim, meanwhile, will have to await
collateral review. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27
(8th Cir. 2006) (explaining that this type of claim is “usually best litigated in
collateral proceedings”).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
      The Honorable C.J. Williams, United States District Court Judge for the
Northern District of Iowa.

                                        -2-